DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 13-24 are pending in this application.
Claims 7-12 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the rejection under 35 USC 103 is not proper. Samsung, Master and Van Os individually and in combination does not disclose or teach the feature of amended claim 1 and claims 13 and 14 contained similar language because: 
between the intention and the type of the recorded content, and records the content of the multimedia content corresponding to the user's intention. That is, the parsed user intention corresponds to the type of multimedia content to be recorded according to the scheme of Amended Claim 1. The type of multimedia content to be recorded is determined by analyzing the obtained user intentions, so that only the types of content in the multimedia contents that are corresponding to the user intentions are recorded, avoiding recording irrelevant types of content, and improving the accuracy of the obtained content recognition results” (REMARKS, on page 8 of 11, 1st and 2nd paragraph); and
2) “Samsung’s fails to disclose or suggest recording the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention according to a pre-configured correspondence relationship between the type of intention and the multimedia content.” (REMARKS, on page 8 of 11, 3rd paragraph – page 9 of 11, 4th paragraph).
However, Examiner respectfully disagrees because the rejection under 35 USC 103 is proper. The combination of Samsung, Master and Van Os does disclose or teach the feature of amended claim 1 and claims 13 and 14 contained similar language.
1) In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e. ‘relationship between the intention and the type of the recorded content’ or ‘the parsed user intention corresponds to the type of multimedia content’) are not recited in the rejected claim(s), but merely recites “relationship between the type of intention 
	2) A smart TV platform receives user’s command, “What is this song”, and identified a type of intention by parsing the command, (i.e. “song”) and ‘songs that are playing in TV’ (page 2, 3rd paragraph - page 3, 1st paragraph). Moreover, Master does explicitly teach that a client device internally records a snippet and sends it to a server. A server obtains and transmits information of the snippet (Fig. 1A, [0019][0055]).
In the light of the reasons above, the combination of Samsung, Master and Van Os discloses the claimed feature recited in amended claim 1 and similarly recited in claims 13 and 14. Thus, the Examiner maintains the rejection at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 14 defines a non-volatile computer storage medium in which one or more programs, however, Applicant’s specification does not define or exemplify the claimed media as only encompassing statutory media (in specification, paragraph [0093]). Based upon the consideration of all the relevant factors with respect to the claim as a whole, claim 3 recites “a non-volatile 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20-24 recite the limitation "The non-transitory computer storage medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13-16, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung Newsroom (“Samsung Smart TV Offers Shazam Music Service to Let Users Identify and Stream Music While Watching TV”, published on Aug 17, 2017, https://news.samsung.com/global/samsung-smart-tv-offers-shazam-music-service-to-let-users-identify-and-stream-music-while-watching-tv, hereinafter Samsung) in view of Master et al., (US Pub. 2012/0232683, hereinafter Master) and further in view of Van Os et al., (US Pub. 2015/0382047, hereinafter Van Os).
Regarding claim 1, Samsung discloses a content recognizing method, wherein the method comprises: 
a smart multimedia device performing speech recognition and intention parsing for a speech instruction  (page 2, a figure is a smart TV platform; page 3, 1st paragraph, Users can utilize voice technology and receive speech input to identify intention of instruction, for example, ‘What is this song?’);
[internally recording] the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention, according to a pre-configured correspondence relationship between the type of intention and the multimedia content, wherein the types of intention comprise audio recognition and [image recognition], and wherein the content which corresponds to a type of the parsed intention comprises an audio stream or video frames that is being played by the smart multimedia device (page 2, 3rd paragraph, Shazam grants Smart TV viewers the ability to identify songs that are playing in TV; page 3, 1st paragraph, user speaks a command “What is this song” to a Smart TV in order to obtain information songs that are playing in TV’ is indicative of “multimedia content”);
obtaining a content recognition result returned by the server side for the media data (page 2, 3rd paragraph, Smart TV viewers may identify song that are playing on TV and access song titles, artists, lyrics and album information while watching content; page 3, 1st paragraph, Shazam instantly provides information about the music being played).
Samsung dose not explicitly teach: however, Master does explicitly teach including the bracketed limitation:
[internally recording] multimedia content that is being played by the smart multimedia device, according to a pre-configured correspondence relationship between a type of intention and the multimedia content; and sending internally-recorded media data to a server side (Fig. 1A, [0019][0055] a client device records a snippet and sends it to a server. A server obtains and transmits information of the snippet).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung with the method of sound recognition by servers as taught by Master, to search aggressively through database servers, database resources, or even the Internet to obtain in real-time information related to music features and/or sounds that may or may not be present in the database servers (Master, [0072]).
Van Os does explicitly teach including the bracketed limitation:
[wherein the types of intention comprise] audio recognition and [image recognition] ([0156][0160]-[0162] and Figs. 18-20, image recognition is performed based on the user intent determined; a user input a question ‘who are those actresses?’ using speech input interface, the system recognizes the actresses who are in the multimedia content being played using a facial recognition application which is indicative of “image recognition”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung in view of Master with image recognition to provide an intuitive interface between users and electronic devices in order to improve the delivery to users of invitational content by image processing/recognizing (Van Os, [0004][0214]).
Regarding claim 2, Samsung in view of Master and further in view of Van Os discloses the method according to claim 1, and Samsung further discloses:
wherein if a content recognition intention is obtained from the intention parsing, performing [internal recording of multimedia content] that is being played by the smart multimedia device (page 3, 1st paragraph, Users can utilize voice technology and receive speech input to identify intention of instruction, for example, ‘What is this song?’; page 2, 3rd paragraph, Shazam grants Smart TV viewers the ability to identify songs that are playing on TV).

performing [internal recording of multimedia content] that is being played by the smart multimedia device (Fig. 1A, [0019][0055] a client device records a snippet and sends it to a server. A server obtains information of the snippet and transmit for display the information).
Regarding claim 3, Samsung in view of Master and further in view of Van Os discloses the method according to claim 1, and Samsung further discloses:
wherein the smart multimedia device comprises a smart TV set, a smart acoustic enclosure or a smart projector (page 2, a figure is a smart TV platform).
Regarding claim 5, Samsung in view of Master and further in view of Van Os discloses the method according to claim 1.
Samsung dose not explicitly teach, however, Master does explicitly teach:
collecting video frames from a graphics card of the smart multimedia device; or collecting audio stream from a sound card of the smart multimedia device (Fig. 3A, [0046] A local music database 326 to store music may be included in the one or more computing devices).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung with the method of storing music in a local music database as taught by Master, to own or keep the song at issue on a local music database (Master, [0087]).
Regarding claim 6, Samsung in view of Master and further in view of Van Os discloses the method according to claim 1. 
Samsung dose not explicitly teach, however, Master does explicitly teach:
wherein the method further comprises: displaying the content recognition result in the form of speech; or displaying the content recognition result on a display screen ([0086] FIG. 7 is an exemplary screenshot of results that are displayed when the search is complete. The screenshot provides information related to the song).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung with the method of displaying result on screen as taught by Master, to provide visual presentation.
Regarding claim 13, Samsung discloses a smart multimedia device, wherein the smart multimedia device comprises:
performing speech recognition and intention parsing for a speech instruction (page 2, a figure is a smart TV platform; page 3, 1st paragraph, Users can utilize voice technology and receive speech input to identify intention of instruction, for example, ‘What is this song?’); 
[internally recording] the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention, according to a pre-configured correspondence relationship between the type of intention and the multimedia content, wherein the types of intention comprise audio recognition and [image recognition], and wherein the content which corresponds to a type of the parsed intention comprises an audio stream or video frames that is being 
obtaining a content recognition result returned by the server side for the media data (page 2, 3rd paragraph, Smart TV viewers may identify song that are playing on TV and access song titles, artists, lyrics and album information while watching content; page 3, 1st paragraph, Shazam instantly provides information about the music being played).
Samsung dose not explicitly teach: however, Master does explicitly teach including the bracketed limitation:
one or more processors; a memory for storing one or more programs; when said one or more programs are executed by said one or more processors, said one or more processors are enabled to implement the following operation (Fig. 2 and [0005] Instructions, which are stored in memory, are executed by a processor):
[internally recording] the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention, according to a pre-configured correspondence relationship between the type of intention and the multimedia content; and sending internally-recorded media data to a server side and obtaining a content recognition result returned by the server side for the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung with the method of sound recognition by servers as taught by Master, to search aggressively through database servers, database resources, or even the Internet to obtain in real-time information related to music features and/or sounds that may or may not be present in the database servers (Master, [0072]).
Samsung in view of Master does not explicitly teach, however, Van Os does explicitly teach including the bracketed limitation:
[wherein the types of intention comprise] audio recognition and [image recognition] ([0156][0160]-[0162] and Figs. 18-20, image recognition is performed based on the user intent determined; a user input a question ‘who are those actresses?’ using speech input interface, the system recognizes the actresses who are in the multimedia content being played using a facial recognition application which is indicative of “image recognition”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung in view of Master with image recognition to provide an intuitive interface between users and electronic devices in order to improve the delivery to users of invitational content by image processing/recognizing (Van Os, [0004][0214]).
Regarding claim 14, Samsung discloses a non-volatile computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus:
performing speech recognition and intention parsing for a speech instruction (page 2, a figure is a smart TV platform; page 3, 1st paragraph, Users can utilize voice technology and receive speech input to identify intention of instruction, for example, ‘What is this song?’); 
[internally recording] the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention, according to a pre-configured correspondence relationship between the type of intention and the multimedia content, wherein the types of intention comprise audio recognition and [image recognition], and wherein the content which corresponds to a type of the parsed intention comprises an audio stream or video frames that is being played by the smart multimedia device (page 2, 3rd paragraph, Shazam grants Smart TV viewers the ability to identify songs that are playing in TV; page 3, 1st paragraph, user speaks a command “What is this song” to a Smart TV in order to obtain information regarding the audio stream which is currently played in TV and Shazam music service provides the information of the audio stream corresponding to input command and intention. ‘identifying information of the song which is playing’ is indicative of a “type of intention” and ‘songs that are playing in TV’ is indicative of “multimedia content”);
obtaining a content recognition result returned by the server side for the media data (page 2, 3rd paragraph, Smart TV viewers may identify song that are playing on TV st paragraph, Shazam instantly provides information about the music being played).
Samsung dose not explicitly teach: however, Master does explicitly teach including the bracketed limitation:
[internally recording] the content of the part of multimedia content that is being played by the smart multimedia device which corresponds to a type of the parsed intention, according to a pre-configured correspondence relationship between the type of intention and the multimedia content; and sending internally-recorded media data to a server side and obtaining a content recognition result returned by the server side for the media data (Fig. 1A, [0019][0055] a client device records a snippet and sends it to a server. A server obtains and transmits information of the snippet to the client device).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung with the method of sound recognition by servers as taught by Master, to search aggressively through database servers, database resources, or even the Internet to obtain in real-time information related to music features and/or sounds that may or may not be present in the database servers (Master, [0072]).
Samsung in view of Master does not explicitly teach, however, Van Os does explicitly teach including the bracketed limitation:
[wherein the types of intention comprise] audio recognition and [image recognition] ([0156][0160]-[0162] and Figs. 18-20, image recognition is performed based 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung in view of Master with image recognition to provide an intuitive interface between users and electronic devices in order to improve the delivery to users of invitational content by image processing/recognizing (Van Os, [0004][0214]).
Regarding claims 15, 16, 18, and 19, Claims 15, 16, 18, and 19 are corresponding system claims to method claims 2, 3, 5, and 6. Therefore, claims 15, 16, 18, and 19 are rejected using the same rational as applied to the claims 2, 3, 5, and 6 above. 
Regarding claims 20, 21, 23, and 24, Claims 20, 21, 23, and 24 are corresponding medium claims to method claims 2, 3, 5, and 6. Therefore, claims 20, 21, 23, and 24 are rejected using the same rational as applied to the claims 2, 3, 5, and 6 above. 

Claims 4, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Master, further in view of Van Os and further in view of Bennett (US Pub. 2006/0200353).
Regarding claim 4, Samsung in view of Master and further in view of Van Os discloses the method according to claim 1. 
Samsung in view of Master and further in view of Van Os dose not explicitly teach, however, Bennett does explicitly teach:
wherein the smart multimedia device performing speech recognition and intention parsing for the speech instruction comprises: the smart multimedia device sending the speech instruction to the server side, and obtaining a result after the server side performs speech recognition and intention parsing for the speech instruction ([0082][0083] and Fig. 1, speech recognition processing and natural language processing for analyzing user questions lexically are performed at the Server-side).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of recognizing speech input and identifying song as taught Samsung in view of Master and further in view of Van Os with a distributed speech recognition system as taught by Bennett to utilize environmental variables as part of the recognition process in order to improve accuracy and speed (Bennett, [0040]).
Regarding claims 17 and 22, Claims 17 and 22 are corresponding system claim and medium claim to method claim 4. Therefore, claims 17 and 22 are rejected using the same rational as applied to the claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art, made of record but not relied upon, is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659